department of the treasury internal_revenue_service washington d c date number info release date uil attention conex-128634-02 cc psi b8 dear i am responding to your date memorandum on behalf of your constituent is cfo of the apparently the organization may be a tax- exempt_organization under sec_501 of the internal_revenue_code asks that the irs issue guidelines to clarify whether gasoline that certain organizations purchase with credit cards issued by a credit card company under a contractual agreement with oil companies can be purchased at a price excluding the excise_tax thus relieving the organization of the need to file for a refund from the irs if the cards issued by a credit card company are not treated as oil company credit cards gasoline purchases made with the cards would not benefit from the administrative rule in notice_89_29 allowing oil companies to claim a refund when ultimate purchasers use oil company credit cards to purchase gasoline at a price excluding the excise_tax in response to questions about the application of the rules in notice_89_29 the irs is considering proposing regulations under sec_6416 that when finalized would replace notice_89_29 an advanced notice of proposed rulemaking reg- was published date in the federal_register fr we received many comments on our notice and are considering them as part of the regulations process however the exemption applies only to gasoline sold to the ultimate_purchaser for an exempt_purpose under sec_6416 exempt_purpose includes exclusive use by a state_or_local_government or a nonprofit_educational_organization under the internal_revenue_code a sec_501 organization’s tax exempt status applies only for income_tax purposes for gasoline_excise_tax purposes sec_6416 exempts only the gasoline sold to nonprofit educational organizations an educational_organization normally maintains a regular faculty and curriculum and a regularly enrolled student body in attendance at the place where its educational activities are regularly carried on an educational_organization also includes a school operated as an activity of a sec_501 organization provided the primary function of the school is formal instruction and the school normally maintains a regular faculty and curriculum and a regularly enrolled student body in attendance at the place where its educational activities are regularly carried on sec_48_4221-6 thus only those gasoline purchases of a sec_501 organization that are for the exclusive use of its educational_organization would be exempt from the gasoline_excise_tax i hope this information is helpful if you have any questions please contact me at or of my staff at sincerely william p o’shea acting associate chief_counsel passthroughs and special industries
